1                                                           Hon. Richard A. Jones
2

3

4

5
                      UNITED STATES DISTRICT COURT
6
                     WESTERN DISTRICT OF WASHINGTON
7                              AT SEATTLE

8      UNITED STATES OF AMERICA,                   NO. CR18-131 RAJ
9
                               Plaintiff           ORDER GRANTING MOTION
10     v.                                          TO FILE OVERLENGTH BRIEF

11     CHARLES ROLAND CHEATHAM,
12                             Defendant
13
            THIS MATTER comes before the Court upon Defendant Charles
14
     Roland Cheatham’s Motion to File Overlength Brief (Dkt. #777) as it relates
15
     to his Motion to Suppress Title III Evidence. The Court, having considered
16
     the motion, and finding good cause, hereby GRANTS the motion.
17          DATED this 12th day of June, 2019.
18

19                                           A
20                                           The Honorable Richard A. Jones
                                             United States District Judge
21

22

23                                                                   Edmond Law, PLLC
      ORDER GRANTING MOTION
                                                                       2615 11th Ave W
      TO FILE OVERLENGTH BRIEF - 1
                                                                      Seattle, WA 98119
                                                                        (206) 428-7734
                                                                     (888) 842-3803 (fax)
